DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/11/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/11/2021. In particular, original Claims 1 has been amended to recite limitations not previously presented. Furthermore, claim 22 recites subject matter not presented at the time of the previous Office Action. Thus, the following action is properly made final. 

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, 16, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites that L81 is selected from ligands represented by Formulae 81A-2 to 81A-8. However, the claim also recites Formula 81A-1, i.e.

    PNG
    media_image1.png
    256
    219
    media_image1.png
    Greyscale
,
which renders the scope of the claim confusing given that it is unclear if Applicants’ intention is that the claim encompass compounds given by Formula 81A-1 or not. It is noted that if Applicants’ intention is that claim 1 does not include Formula 81A-1, then claim 21 would raise issues under 35 U.S.C.  112(b) given that compounds PD79 and PD80 are encompassed by Formula 81A-1.

Claim 22 recites that L11 is selected from groups represented by Formulae 3-15, 3-28, and 6-1 to 6-4 which renders the scope of the claim indefinite given that claim 22 does not recite either Formula 3-15 or Formula 3-28. Therefore, it is unclear what chemical groups or species are encompassed by these two (2) formulas. In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below Formulas 3-15 and 3-28 recited in claim 22 will be treated as:

    PNG
    media_image2.png
    136
    170
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    160
    149
    media_image3.png
    Greyscale
,
as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-11, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (US 2016/0013423) in view of Lin et al (US 2015/0249225, hereafter Lin ‘225).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 8/16/2021 and is incorporated here by reference.



    PNG
    media_image4.png
    248
    488
    media_image4.png
    Greyscale
.
In the above compound, the group X1-X8 and X11-X18 are C(Ri), i = [1-8] and [11-18]. The groups R1-R8 and R11-R18 are H or CN. The group *-(L1)a1-Ar1-(L2)a2-* is given by Formula 3-2 ([0119] and Page 9):

    PNG
    media_image5.png
    302
    354
    media_image5.png
    Greyscale
.
Additionally, it is noted that the reference discloses that L1 and L2 in Formula 1 are phenylene substituted with a CN group ([0103-[0105]). Thus, the group L1 or L2 in *-(L1)a1-Ar1-(L2)a2-* given by recited Formula 6-1 can be substituted by a CN group ([0119] and Page 9).

Ar11-(L11)a11-Ar12.
Ar11 and Ar12 are given by recited Formula (17-1), i.e.

    PNG
    media_image6.png
    132
    237
    media_image6.png
    Greyscale

where on Ar11, the groups R30 and R40 are H and on Ar12, R30 is CN and R40 is H. The integer a11 is two (2); one (1) group L11 is given by a Formula (6-1), i.e.

    PNG
    media_image7.png
    130
    178
    media_image7.png
    Greyscale
,
where t1 is one (1). The other group L11 is given by recited Formula (3-15), i.e.

    PNG
    media_image8.png
    117
    148
    media_image8.png
    Greyscale
,
where Z1 is H and the integer d4 is zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the dopant given by Formula 81 as recited in the present claims.
Lin ‘225 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode (Abstract). The emitting layer comprises a host and an emissive dopant (Abstract). The emissive dopant has the following structure (Page 19 – mc1):

    PNG
    media_image9.png
    231
    319
    media_image9.png
    Greyscale
.
In this compound, the group M is Ir ([0175]). The integer m is [1-3] and n is an integer selected to satisfy the valency of M ([0174]). Thus for m=3, the integer n is zero (0). The groups R2a-c and R1a-q are H, CN, or a hydrocarbyl ([0168]). The reference discloses the hydrocarbyl group as encompassing C1-20 alkyls optionally substituted with one or more groups selected from C1-20 alkyls ([0119]). Thus, the disclosure of the reference encompasses the alkyl group as being a methyl and isopropyl groups.
	From the above, the compound of the reference corresponds to recited Formula 81, i.e.
M(L81)n81(L82)n82,
where M is Ir; the integer n81 is given by m and is three (3); n82 is zero (0). The ligand L81 is given by recited Formula 81A-1, i.e.

    PNG
    media_image10.png
    231
    227
    media_image10.png
    Greyscale
,
81a is benzene substituted with two (2) isopropyl groups; R81b is given by R2a and is H; R81c is given by R1a and is H; R82 is given by R2b, R1b, R1c, R1d, where R2b, R1c, R1d are H and R1b is CN; or R2b and R1d are H and R1b is CN and R1c is methyl.
	The reference discloses that the phosphorescent dopant compounds are more difficult to rearrange have longer lifetimes and have more difficultly decomposing ([0124]-[0128]).
Given that both Huh et al and Lin ‘225 are drawn to organic light emitting devices containing an emitter layers formed from emitter and host compounds, given that Huh et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the emitter compound as taught by Lin ‘225, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer of the device disclosed by Huh et al with a reasonable expectation of success.
	The combined disclosures of Huh et al and Lin ‘225 do not disclose that the combination of host and the phosphorescent dopant do not satisfy Conditions 1 and 3, but satisfy Conditions 2, 4, 5-1, and 6-1 as recited in the present claims.  However, the references teach an emitter layer comprising the recited host and phosphorescent dopant.  According to the original specification, the combination of the phosphorescent dopant given by Compound PD79 or PD80 in combination with the host A2 not satisfy recited Conditions 1 and 3, but satisfy recited Conditions 2, 4, 5-1, and 6-1. Specifically, from the discussion above Huh et al discloses a host compound given by compound A2 disclosed in the instant Specification, i.e. 

    PNG
    media_image11.png
    220
    275
    media_image11.png
    Greyscale
,
while Lin ‘225 discloses phosphorescent dopants given by compounds PD79 and PD80 disclosed in the instant Specification, i.e.

    PNG
    media_image12.png
    153
    166
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    151
    155
    media_image13.png
    Greyscale
.
 and this combination of compounds satisfies the conditions recited in the present claims.  
In light of the above, the claimed effects and physical properties given by Conditions 2, 4, 5-1, and 6-1 would necessarily be achieved by an emitter layer comprising the host and phosphorescent dopant compound, see MPEP § 2112.01.  If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 1, 10-11, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (US 2016/0013423) in view of Molt et al (US 2013/0032766).

Regarding claim 1, Huh et al discloses an organic light emitting device comprising first and second electrode, with an organic layer disposed between the first and second electrodes (Abstract, [0027-[0029]). Thus, the reference discloses a device comprising first and second electrodes, where the second electrode faces the first electrode as recited in the present claims. The organic layer comprising an emitter layer comprising the following host compound ([0010] – Formula 1, [0030], and [0175]):

    PNG
    media_image4.png
    248
    488
    media_image4.png
    Greyscale
.
In the above compound, the group X1-X8 and X11-X18 are C(Ri), i = [1-8] and [11-18]. The groups R1-R8 and R11-R18 are H or CN. The group *-(L1)a1-Ar1-(L2)a2-* is given by Formula 3-2 ([0119] and Page 9):

    PNG
    media_image5.png
    302
    354
    media_image5.png
    Greyscale
.
1 and L2 in Formula 1 are phenylene substituted with a CN group ([0103-[0105]). Thus, the group L1 or L2 in *-(L1)a1-Ar1-(L2)a2-* given by Formula 3-2 can be substituted by a CN group ([0119] and Page 9).
	From the above, the reference discloses a host compound comprising the acceptor compound given by recited Formula (A-1):
Ar11-(L11)a11-Ar12.
Ar11 and Ar12 are given by recited Formula (17-1), i.e.

    PNG
    media_image6.png
    132
    237
    media_image6.png
    Greyscale

where on Ar11, the groups R30 and R40 are H and on Ar12, R30 is CN and R40 is H. The integer a11 is two (2) and the group L11 is given by a Formula (3-15), i.e.

    PNG
    media_image8.png
    117
    148
    media_image8.png
    Greyscale
,
where on one L11 the group Z1 is H and on the other L11 the group Z1 is CN. 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose the dopant given by Formula 81 as recited in the present claims.
Molt et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode (Abstract, [0001], and [0139]-[0140]). The emitting layer comprises a host and an emissive dopant ([0139]-[0140] and [0152]-[0153]). The emissive dopant has the following structure ([0106]):

    PNG
    media_image14.png
    358
    335
    media_image14.png
    Greyscale
.
This corresponds to recited Formula (81), i.e. M(L81)n81(L82)n82, where n81 is three (3); n82 is zero (0); and M is Ir. In the above, compound, the recited ligand L81 is given by recited Formula 81A-7, i.e.

    PNG
    media_image15.png
    253
    320
    media_image15.png
    Greyscale
,
where R81b and R81a are H; R81c is benzene; CY82 is benzene group; and the recited group R82 is H.
The reference discloses the organometallic complex has a high quantum yield and high stability of organic light emitting device ([0008]).
Given that both Huh et al and Molt et al are drawn to organic light emitting devices containing an emitter layers formed from emitter and host compounds, given that Huh et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use 
	The combined disclosures of Huh et al and Molt et al do not disclose that the combination of host and the phosphorescent dopant do not satisfy Conditions 1 and 3, but satisfy Conditions 2, 4, 5-1, and 6-1 as recited in the present claims.  However, the references teach an emitter layer comprising the recited host and phosphorescent dopant.  According to the original specification, the combination of the phosphorescent dopant given by Compound PD81 in combination with the host A2 not satisfy recited Conditions 1 and 3, but satisfy recited Conditions 2, 4, 5-1, and 6-1. Specifically, from the discussion above Huh et al discloses a host compound given by compound A2 disclosed in the instant Specification, i.e. 

    PNG
    media_image11.png
    220
    275
    media_image11.png
    Greyscale
,
while Molt et al discloses phosphorescent dopant given by compound PD81 disclosed in the instant Specification, i.e.

    PNG
    media_image16.png
    305
    319
    media_image16.png
    Greyscale
.
  
In light of the above, the claimed effects and physical properties given by Conditions 2, 4, 5-1, and 6-1 would necessarily be achieved by an emitter layer comprising the host and phosphorescent dopant compound, see MPEP § 2112.01.  If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Regarding claim 10, the combined disclosures of Huh et al and Molt et al and teach all the claim limitations as set forth above. From the discussion above, Huh et al discloses that the acceptor compound in recited Formula (A-1), where Ar11 and Ar12 are given by recited Formula (17-2).

    PNG
    media_image17.png
    120
    187
    media_image17.png
    Greyscale
,
where R30 and R40 are H. Additionally, it is noted that the reference discloses that L1 and L2 in Formula 1 are phenylene substituted with a CN group ([0103-[0105]). Thus, the group L1 or L2 in *-(L1)a1-Ar1-(L2)a2-* given by Formula 3-2 ([0119] and Page 9), i.e.

    PNG
    media_image5.png
    302
    354
    media_image5.png
    Greyscale
,
can be substituted by a CN group. Thus, the reference discloses one (1) of the recited group L11 is given by recited Formula (6-1), i.e.

    PNG
    media_image18.png
    100
    150
    media_image18.png
    Greyscale
,
where the integer t1 is one (1).

Regarding claim 11, the combined disclosures of Huh et al and Molt et al and teach all the claim limitations as set forth above. From the discussion above, Huh et al discloses compound A2 of the claims, i.e.

    PNG
    media_image19.png
    357
    475
    media_image19.png
    Greyscale
.

Regarding claim 16, the combined disclosures of Huh et al and Molt et al and teach all the claim limitations as set forth above. As discussed above, Molt et al discloses that the recited group R81a and R81b are H.

Regarding claim 21, the combined disclosures of Huh et al and Molt et al and teach all the claim limitations as set forth above. As discussed above, Molt et al discloses compound PD81.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

Applicants’ arguments regarding unexpected results are not found to be persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to Table 5’ of the 37 C.F.R. 1.132 Declaration filed on 12/11/2020. Table 5’ presents Inventive Examples 1-3 comprising Compound A2 as a host and Compounds PD79, PD80, and PD81 as the dopant and Comparative Examples 2, 2-r, and 3 comprising host compound A2 and dopant compounds PD301, PD301-r, and PD302. However, the while the comparison of the inventive and comparative examples is a proper side-by-side comparison, it is significant to note that the inventive examples are not commensurate in scope with the scope of the claims. Specifically, the inventive examples 

Applicants argue that claim 22 is commensurate in scope with the evidence presented in the 37 C.F.R. 1.132 Declaration filed on 12/11/2020 given that the claim is directed to compounds represented by Formulas 17-1 to 17-3, L11 in the number of a11 is selected from groups represented by Formulas 3-15, 3-28, and 6-1 to 6-4, and the dopant is of Formula 8A1-; and R81a, R81b, R81c, and R82 are each independently selected from a limited group of substituents. However, the claim remains not commensurate in scope with the scope of the inventive examples presented in Table 5’ of the Declaration for the following reasons. The inventive examples exemplify a single host, i.e. Compound A2, while the claims recite a host given by Formula A-1. While Compound A2 is encompassed by Formula A-1, this host compound is but one of the innumerable compounds encompassed by the formula and accordingly, it is unclear if the obtained results are indicative of all host compounds encompassed by claim 22 or only for the particular host compound exemplified by in the inventive examples. Similarly, the inventive examples utilize two doping compounds, i.e. PD79, and PD80, while the claims encompass an innumerable number of the dopant compounds given by Formula 81A1-1. Therefore it is unclear if the obtained results are indicative of all the dopant compounds encompassed by the present claims or only for the particular dopant compounds exemplified in the inventive examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767